Citation Nr: 1241551	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  07-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis to include hepatitis C. 

2.  Entitlement to service connection for a psychiatric disorder to include depressive disorder and mood disorder. 

3.  Entitlement to service connection for a lung disability to include granuloma lung disease.

REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1971 to December 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is in the Veteran's file. 

In March 2010, the Board denied the Veteran's claims for hepatitis and a psychiatric disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010 in an Order, the Court granted a Joint Motion for Partial Remand (Joint Remand) which vacated that part of the Board's decision that denied service connection for hepatitis and for a psychiatric disorder, and remanded the matter for further adjudication consistent with the Joint Motion.  

In August 2011, the Board remanded the claims for further development.

In February 2012, the Board notified the Veteran that the Veterans Law Judge, who conducted the hearing in December 2009 had retired.  As a result, he was afforded the opportunity for any hearing before a different Veterans Law Judge.  The Veteran was notified that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly.  The Board did not receive a response from the Veteran or further indication that he desires a hearing before the Board.





In May 2012, the Veteran's attorney asserted that a claim for service connection for a low back disability, denied by the RO in a rating decision in December 2008 was still pending as new and material evidence had been received prior to the expiration of the appeal period.  38 C.F.R. § 3.156(b).  As the issue has been raised by the Veteran's attorney and not adjudicated by the RO in the first instance, the matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

On the claims of service connection for hepatitis to include hepatitis C and for a lung disability, as it is not clear whether the disabilities may be secondary to a psychiatric disorder, the claims are inextricably intertwined, that is, the claims are so closely tied together that a final Board decision cannot be rendered on the claim for hepatitis and for lung disability until the claim of service connection for a psychiatric disorder is finally adjudicated.  For this reason, a decision on the claims is deferred. 

On the claim of service connection for a psychiatric disorder, in the remand in August 2011, the Board directed that the Veteran be afforded a psychiatric examination.  The psychiatric examiner was to determine whether the Veteran had a psychiatric disorder, which was a result of any incident in service or otherwise related to service, including the in-service diagnosis of passive aggressive personality and the report of nervous trouble in July 1972.  The VA examiner was to address whether the Veteran used heroin as a means to self medicate to deal with his psychiatric symptoms while on active duty.  






On VA examination in November 2011, the diagnosis was mood disorder and the VA examiner expressed the opinion that the Veteran's claimed depression was less likely caused by or a result of military service, although it was exacerbated by his chronic medical problems.  The VA examiner provided no rationale for the opinion and did not address in-service diagnosis of passive aggressive personality or the reports of nervous trouble in July 1972 or whether the Veteran used heroin as a means to self medicate to deal with psychiatric symptoms while on active duty.  For these reasons, the examination is insufficient to decide the claim and further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination, including psychological testing if deemed necessary by the VA examiner, to determine: 

Whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that any current psychiatric disorder is: 

i).  The result of an incident or event in service; or,  

ii).  Had onset in service?  

In formulating an opinion, the VA examiner is asked to address:







The in-service diagnosis of passive aggressive personality, the Veteran's statement in June 1972 that he was using heroin to self medicate for anxiety, and the report of nervous trouble in July 1972 in Report of Medical History. 

If an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for any current psychiatric disorder unrelated to service, including the diagnosis of passive-aggressive personality and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file should be made available to the examiner.  

2.  After the development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




